Citation Nr: 0736827	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-27 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability 
on a secondary basis.

2.  Entitlement to an increased rating for postoperative 
residuals of a fracture of the right patella, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for limitation of 
motion, residuals of a right patella fracture, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for a back disability and for an increased 
rating for his right knee disabilities.  


FINDINGS OF FACT

1.  Service connection is in effect for postoperative 
residuals of a right patella fracture, evaluated as 10 
percent disabling; and for limitation of motion, residuals of 
a right patella fracture, evaluated as 10 percent disabling.

2.  The competent medical evidence establishes that the 
veteran's service-connected right knee disability contributed 
to the development of a low back disability.

3.  Postoperative residuals of a right patella fracture 
include a limp, with no clinical evidence of more than slight 
impairment.

4.  The veteran has slight limitation of motion of the right 
knee, without evidence of fatigability or incoordination.




CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbosacral spine is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2007).

2.  A rating in excess of 10 percent for postoperative 
residuals of a fracture of the right patella is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).

3.  A rating in excess of 10 percent for limitation of 
motion, residuals of a fracture of the right patella, is not 
warranted.  38 U.S.C.A. §1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2004 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
medical records, private and VA medical records and 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical records, private and VA medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310 (2006); see also Allen v. Brown, 7 Vet. App. 
439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in 
Allen.  This case predates the regulatory change.  
Regardless, based upon the facts in this case, the regulatory 
change does not impact the outcome of the appeal.

The veteran has been granted service connection for 
postoperative residuals of a right patella fracture, 
evaluated as 10 percent disabling; and for limitation of 
motion, residuals of a right patella fracture, evaluated as 
10 percent disabling.

The evidence supporting the veteran's claim includes a VA 
examination report and the opinion of a private physician.  
In this regard, the Board notes that a June 1971 VA 
examination demonstrated that the veteran walked with a limp 
because of his right knee.  An April 2004 X-ray study of the 
lumbar spine at a private facility disclosed moderate disc 
space narrowing of L5-S1.  A private physician opined that 
the veteran's low back condition was related to his right 
knee injury as it had changed his gait.  

Following a VA examination in June 2004, the examiner 
diagnosed history of arthritis of the lower spine region.  
The Board concedes that the examiner concluded that it was 
less likely than not that the veteran's lower back condition 
was the result of a right knee disability because there was 
minimal alteration in gait or biomechanics to support the 
proposition that the knee disability caused the lower back 
condition.

It is true that neither the VA nor the veteran's private 
physician reviewed the claims folder in conjunction with 
rendering a medical opinion.  It must be observed, however, 
that a limp was initially noted on the VA examination in June 
1971, and that even the VA physician in June 2004 
acknowledged that a limp, albeit minimal, was present.  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  The Board concludes that the evidence is at least 
in equipoise and, accordingly, service connection for a 
degenerative joint disease of the lumbosacral spine is 
warranted.

	II.  Right knee 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2007); see also 38 
C.F.R. § 4.45 (2007).

A.  Postoperative residuals right patella fracture 

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  The Board points out 
that when examined by the VA in June 2004, it was reported 
that the veteran had a mild alternating gait.  He was noted 
to be wearing a right knee brace in October 2004.

The evidence against the veteran's claim includes the 
findings on the June 2004 VA examination.  At that time, it 
was stated that the veteran's gait was relatively stable.  
Both drawer and grind signs were negative.  The fact remains 
that there is no clinical evidence of instability of the 
right knee that is more than slight.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an increased rating for postoperative residuals 
of a fracture of the right patella.

B. Limitation of motion 

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
Diagnostic Code 5261.

The only evidence supporting the veteran's claim consists of 
his statements.  In contrast, the medical findings on the VA 
examination of June 2004 fail to show that a higher rating is 
warranted for limitation of motion of the right knee.  In 
this regard, the Board points out that range of motion of the 
right knee was from 0 to 95 degrees in June 2004.  Clearly, a 
higher rating is not warranted on the basis of limitation of 
motion of the right knee.

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this 
regard, the Board observes that the June 2004 VA examination 
specifically notes that there was no evidence of fatigability 
or incoordination.  Accordingly, there is no basis for a 
higher rating under this provision.

The Board concludes, therefore, that the medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the severity of his right knee 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for limitation of motion of the right knee.


ORDER

Service connection for a back disability is granted.

An increased rating for postoperative residuals of a fracture 
of the right patella is denied.

An increased rating for limitation of motion, residuals of a 
fracture of the right patella, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


